Name: 2005/629/EC: Commission Decision of 26 August 2005 establishing a Scientific, Technical and Economic Committee for Fisheries
 Type: Decision
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: 2005-08-31

 31.8.2005 EN Official Journal of the European Union L 225/18 COMMISSION DECISION of 26 August 2005 establishing a Scientific, Technical and Economic Committee for Fisheries (2005/629/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 33(1) thereof, Whereas: (1) The implementation of Community policy for fisheries and aquaculture requires the assistance of highly qualified scientific personnel, particularly in the application of marine and fisheries biology, fishing technology, fisheries economics or similar disciplines, or in connection with the requirements of research and data collection in the fields of fishing and aquaculture. (2) This assistance should be provided by a permanent Scientific, Technical and Economic Committee for Fisheries (STECF) set up within the Commission. (3) In accordance with Article 33 of Regulation (EC) No 2371/2002, the Commission should consult the STECF at regular intervals on matters pertaining to the conservation and management of living aquatic resources, including biological, economic, environmental, social and technical considerations and it should take into account its advice when presenting proposals on fisheries management under that Regulation. (4) The advice of the STECF on matters relating to fisheries must be based on the principles of excellence, independence, impartiality and transparency. (5) It is essential that the STECF makes best use of external expertise from within and outside the Community as necessary to answer specific questions. (6) In view of the number and importance of the changes to be made, Commission Decision 93/619/EC of 19 November 1993 relating to the institution of a Scientific, Technical and Economic Committee for Fisheries (2) should be repealed, HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Committee A Scientific, Technical and Economic Committee for Fisheries, hereinafter called STECF, is hereby established. Article 2 Role of STECF 1. The Commission shall at regular intervals, or whenever it is deemed necessary, request advice in the form of opinions from the STECF on issues referred to in Article 33(1) of Regulation (EC) No 2371/2002. The Commission may require the adoption of such an opinion within a defined period. 2. The STECF may on its own initiative provide opinions to the Commission on issues referred to in Article 33(1) of Regulation (EC) No 2371/2002. 3. The STECF shall draw up an annual report on: (a) the situation as regards fishery resources relevant to the European Community; (b) the economic implications of the situation of those fishery resources; (c) the developments in fishing activities, with reference to biological, ecological, technical and economic factors; (d) other economic factors affecting fisheries. Article 3 Structure 1. The STECF shall consist of not less than 30 members and not more than 35 members. 2. The members of the STECF shall be scientific experts in the fields of marine biology, marine ecology, fisheries science, nature conservation, population dynamics, statistics, fishing gear technology, aquaculture, and the economics of fisheries and aquaculture. Article 4 Appointment of the STECF members and constitution of a reserve list 1. The Commission shall appoint the members of the STECF from a list of suitable candidates. This list shall be established following the publication of an open call for expressions of interest in the Official Journal of the European Union and on the Commissions website. 2. The members of the STECF shall be appointed on the basis of their expertise and consistent with a geographical distribution that reflects the diversity of scientific issues and approaches within the Community. 3. A list of members of the STECF shall be published in the Official Journal of the European Union and, together with a brief curriculum vitae of each member, shall be made available on the Commission's website. 4. Candidates who are found to be suitable to serve in the STECF but not appointed shall be included on a reserve list. The reserve list may be used by the Commission to find suitable candidates to replace members that leave the STECF in accordance with Article 6(3). 5. The reserve list shall be published in the Official Journal of the European Union and shall also be made available on the Commission's website. Article 5 Election of the Chair and Vice-Chairs The STECF shall elect a chairperson and two vice-chairpersons among its members for a period of three years. The chairperson and the vice-chairpersons of the STECF may not be elected for the same position for more than two consecutive periods. Article 6 Terms of office 1. The term of office of a member of the STECF shall be three years, renewable for further periods of three years. 2. Following the expiry of a three-year period, the chairperson, vice-chairpersons and members of the STECF shall remain in office until their replacement or the renewal of their term of office. 3. If a member does not participate actively in the work of the STECF, shows a conflict of interest or wishes to resign, the Commission may terminate the membership of that member. Article 7 External experts The STECF may, with the approval of the Commission, invite experts who are not members of the STECF and who have the relevant scientific knowledge and expertise to contribute to its work. Article 8 Working Groups The STECF, with the approval of the Commission, may create specific working groups to carry out clearly defined tasks. The working groups shall consist of external experts and at least two STECF members. They shall report to the STECF within a given time frame. Article 9 Reimbursements and allowances 1. Members of the STECF and the external experts shall be entitled to an allowance for their participation in meetings of the STECF and working groups as well as for serving as Rapporteur on a specific question, as provided for in the Annex. 2. Travel and subsistence costs for STECF members and for external experts shall be paid by the Commission. Article 10 Relation between the STECF and the Commission 1. Meetings of the STECF and its working groups shall be approved and convened by the Commission. 2. The Commission may participate in meetings of the STECF and of its working groups. 3. The Commission may invite experts who are not members of STECF to participate in STECF meetings and its working groups. Article 11 Rules of procedure 1. The STECF shall, with the approval of the Commission, adopt its rules of procedure. The rules of procedure shall ensure that the STECF performs its tasks in compliance with the principles of excellence, independence and transparency, whilst at the same time having due regard to legitimate requests for tax secrecy and commercial confidentiality. 2. The rules of procedure shall in particular cover the following: (a) the election of the Chairperson and Vice-Chairpersons of the STECF; (b) procedures for: (i) handling requests for advice, (ii) adopting opinions under normal conditions and, if the urgency of the matter requires, under an accelerated, written procedure by correspondence; (c) the establishment and organisation of working groups, the appointment of chair-persons of working groups and the description of their tasks; (d) the minutes of meetings, including details of opinions diverging from the adopted ones; (e) the role of external experts; (f) the appointment of rapporteurs and the description of their tasks; (g) the format and content of scientific opinions and procedures for ensuring and improving their consistency; (h) the responsibilities and obligations of STECF members and external experts in relation to their external contacts; (i) the representation of the STECF in the Advisory Committee on Fisheries and Aquaculture (ACFA); (j) the participation of STECF members in the Regional Advisory Committees (RACs). 3. The rules of procedure shall be published on the Commission's website. Article 12 Decisions and opinions 1. The STECF shall act by a majority of its members present at the meeting. Decisions and opinions can be adopted only if 70 % of STECF members have cast their votes or abstained. 2. Reasoned minority opinions shall be included in the opinions of the STECF and shall be attributed to the members concerned. 3. Opinions of the STECF shall be published on the Commission's website without delay subject to the need for commercial confidentiality. Article 13 Independence 1. The members of the STECF shall be appointed and the external experts shall be invited in their personal capacity. They may not delegate their responsibilities. 2. Members of the STECF and external experts shall act independently of Member States or stakeholders. They shall make a declaration of commitment to act in the public interest and a declaration of interests indicating either the absence or existence of any interest which might be considered prejudicial to their independence. These declarations shall be made in writing and be publicly available. Members of the STECF shall make annual declarations of commitment. 3. Members of the STECF and external experts shall declare at each meeting of the STECF and of working groups any specific interest which might be considered prejudicial to their independence in relation to specific items on the agenda. Article 14 Confidentiality 1. Members of the STECF and external experts shall not divulge any information acquired as a result of the work either of the STECF or of the working groups other than divulging the opinions of the STECF. 2. If STECF is informed by the Commission that the opinion requested is of a confidential nature, only members of the STECF and Commission representative shall be present at that working group. Article 15 Secretariat of the STECF 1. The Commission shall provide the secretariat for the STECF and its working groups. 2. The secretariat shall be responsible for providing technical and administrative support and coordination to facilitate the efficient functioning of the STECF and to organize meetings for its working groups. 3. Where necessary, the secretariat shall coordinate activities of STECF and its working groups with those of other Community and international bodies. Article 16 Final provisions 1. Decision 93/619/EC is hereby repealed. 2. Members of STECF, appointed in accordance with Article 1 of Decision 93/619/EC shall remain in office as members of the Committee established by the present Decision until the new members of STECF are appointed in accordance with Article 3 of the present Decision. 3. The provisions of Article 5 shall apply mutatis mutandis following the expiry of the term of office of the members referred to in paragraph 2 of this article. 4. Decision 93/619/EC shall be repealed as from a date of the first meeting of the Committee established by the present Decision. Done at Brussels, 26 August 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 297, 2.12.1993, p. 25. ANNEX ALLOWANCES STECF members and external experts shall be entitled to allowances further to their participation in the activities of the STECF as follows:  Attendance at STECF meetings and working groups (EUR per full day) STECF meetings Working Groups Chairperson 300 300 Vice Chairperson (1) 300 0 Other attendee 250 250 Should the participation only take place in a morning or in an afternoon, the allowance should be of 50 % of the full day allowance.  Reports (EUR) STECF opinions at plenary sessions or by correspondence (2) Background reports (3) prior to STECF meetings and working groups Rapporteur 300 300 (4) (1) Only foreseen at STECF meeting (2) Allowance to be paid for the completion of the opinion. (3) Summaries, inquiries and background information. (4) With a maximum of 15 days, the allowance should be paid based on the timeframe decided by the Commission as specified in its prior written agreement. However the Commission may decide to extend the number of days if deemed necessary.